Zielinski v New Jersey Tr. Corp. (2019 NY Slip Op 01820)





Zielinski v New Jersey Tr. Corp.


2019 NY Slip Op 01820


Decided on March 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2016-05591
 (Index No. 709608/15)

[*1]Grzegorz Zielinski, respondent, 
vNew Jersey Transit Corporation, et al., appellants, et al., defendant.


Wilson Elser Moskowitz Edelman & Dicker, White Plains, NY (John A. Hsu and Gregory I. Freedman of counsel), for appellants.
The Platta Law Firm, PLLC, New York, NY (Brian J. Vannella of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants New Jersey Transit Corporation, Hudson Transit Lines, Inc., and Niurka G. Diaz appeal from an order of the Supreme Court, Queens County (Denis J. Butler, J.), entered March 23, 2016. The order denied those defendants' motion, inter alia, pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against them.
ORDERED that the appeal is dismissed as academic, with costs.
The appeal from the order has been rendered academic in light of our determination on a related appeal (see Zielinski v New Jersey Transit Corporation, ___ AD3d ___ [Appellate Division Docket No. 2017-10913; decided herewith]).
DILLON, J.P., LEVENTHAL, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court